SHAW, Justice
(concurring specially in appeal no. 1141132).
It does not appear that St. Union Baptist Church, Inc. (“the corporation”), has filed a claim seeking damages based on a breach of the contract in which James M. Howard, Sr., agreed to resign as pastor of St. Union Baptist Church and accept the sum of $16,600. Nor has it alleged a claim that it is currently entitled to recover that sum from Howard.8 In my opinion, such claims over those funds would arguably involve the financial affairs and property rights of the church, claims over which the trial court would have jurisdiction. We are not, however, called upon in either of these appeals to address whether the trial court can determine the ownership of those funds.

, It appears that the corporation has cited the contract as a defense to Howard's counterclaim and third-party complaint. In its responses to the counterclaim and third-party complaint, the corporation argues that the $16,600 must be returned if the trial court holds that the contract is invalid. However, it does not appear that a claim for the funds constitutes part of the action over which this Court holds that the trial court had no jurisdiction.